United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-198
Issued: April 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 4, 2013 appellant filed a timely appeal from August 29 and
October 17, 2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his bilateral
shoulder conditions are causally related to factors of his employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the October 17, 2013 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP with a request for reconsideration.

FACTUAL HISTORY
This case was previously before the Board. The relevant facts are set forth below.
On September 18, 2007 appellant, then a 50-year-old letter carrier, filed a traumatic
injury claim alleging that on September 17, 2007 he sustained abrasions to his left arm, elbow
and chin when he fell at work. He stopped work and returned on September 24, 2007. OWCP
denied appellant’s traumatic injury claim and he filed an appeal to the Board. In a
September 24, 2009 decision, the Board remanded the case for further development of the
medical evidence.3 On November 16, 2009 OWCP accepted that on September 17, 2007
appellant sustained traumatic bursitis of the left elbow as a result of the fall at work. It also
accepted a permanent aggravation of osteoarthritis to the right elbow. This claim was
adjudicated by OWCP under File No. xxxxxx847.
On October 27, 2008 OWCP accepted that appellant sustained right carpal tunnel
syndrome as a result of factors of his employment.
Appellant stopped work on
September 29, 2008 and returned to light duty on March 16, 2009. OWCP subsequently
accepted bilateral carpal tunnel syndrome and lateral epicondylitis. This claim was adjudicated
by OWCP under File No. xxxxxx920.
On March 24, 2011 OWCP combined both claims under master File No. xxxxxx920.
On May 29, 2009 appellant filed a schedule award claim. By decision dated June 19,
2012, the Board affirmed OWCP’s determination that appellant had no more than 13 percent
right upper extremity impairment and 4 percent on the left.4 The facts of the previous Board
decisions are incorporated herein by reference.
Following the Board’s decision, appellant submitted an August 18, 2012 report by
Dr. Robert E. Holder, a Board-certified family practitioner, who noted appellant’s present
conditions of bilateral/lateral epicondylitis, bilateral carpal tunnel syndrome, right cubital tunnel
syndrome and right elbow degenerative joint disease. Dr. Holder related that appellant’s right
upper arm and shoulder started to hurt after work even with restrictions. Upon examination of
the right elbow and forearm, he observed a full range of motion without pain and intact
circulation with normal pulse and no edema. Resistive tennis elbow and passive tennis elbow
tests were positive. Examination of the left elbow and forearm revealed full range of motion
without pain and intact circulation. Golfer’s elbow test was positive. Dr. Holder diagnosed
bilateral elbow pain and right and left elbow epicondylitis. He stated that appellant continued to
have bilateral elbow pain and recently developed right shoulder pain. Dr. Holder opined that
appellant’s pain was likely due to adjustments he was making due to the right elbow pain.
In a December 5, 2012 report, Dr. Holder addressed appellant’s complaints of right
shoulder pain. Upon examination, he observed intact motors and circulation with normal pulses
and no edema. Cross shoulder adduction and Hawkins’ test were positive. Dr. Holder noted
3

Docket No. 9-259 (issued September 24, 2009).

4

Docket No. 12-255 (issued June 19, 2012).

2

diagnoses of cubital tunnel syndrome, carpal tunnel syndrome, right elbow lateral epicondylitis,
left elbow medial epicondylitis, shoulder pain and rotator cuff syndrome. He noted that
appellant was given a steroid injection and would be reexamined in six weeks.
In a January 23, 2103 report, Dr. Holder related that appellant’s right shoulder was better
following a steroid injection. Examination revealed full range of motion and negative
impingement signs. Dr. Holder stated that the symptoms prompting the injection at the last visit
had fully resolved in his right shoulder. He diagnosed shoulder pain, rotator cuff syndrome
(unspecified disorders of bursae and tendons in shoulder region) and improved right shoulder
impingement syndrome.
In a letter dated April 16, 2013, appellant requested that OWCP accept his claim for a
bilateral shoulder condition. He stated that he used his shoulders more at work to try and take
effort away from his elbows and hands and his work at the employing establishment exacerbated
his conditions. Appellant did not perform other activities and was not involved in any sports or
athletic activities.
In an April 24, 2013 report, Dr. Holder related appellant’s complaints of pain on the
superior aspect of his right shoulder when he raised his arms and raised it to shoulder height.
Upon examination, there was moderate tenderness in the greater tuberosity and mild-to-moderate
tenderness in the long head of the biceps. Circulation was intact with normal pulses and no
edema was found. Dr. Holder noted a full range of motion without pain and normal sensation.
Acromioclavicular (AC) joint compression and distraction tests were both negative. Hawkins’
test was positive flexion to 90 degrees. Impingement sign and Neer’s tests were also positive.
Dr. Holder diagnosed shoulder pain, rotator cuff syndrome, unspecified disorders of bursae and
tendons in the shoulder and impingement syndrome. He noted that appellant had AC joint
osteoarthritis but opined that there was no rotator cuff tear. Dr. Holder recommended a magnetic
resonance imaging (MRI) scan for better evaluation.
By letter dated May 10, 2013, OWCP requested that appellant submit additional evidence
to establish that he sustained bilateral shoulder conditions as a result of factors of his
employment. It noted that Dr. Holder provided a diagnosis for his right shoulder but not the left
shoulder.
In a May 14, 2013 MRI scan of the right shoulder, Dr. Chintan Desai, a Board-certified
diagnostic radiologist, noted mild T2 hyperintense signals within the substance of supraspinatus
tendon, consistent with tendinosis and no evidence of tendon tear. He also observed moderate
fibro-osseous capsular hypertrophy with marrow edema at the AC joint. Dr. Desai diagnosed
supraspinatus tendinosis, AC joint arthrosis and SLAP Type 1 superior labral tear.
OWCP requested a district medical adviser address whether appellant’s claim should be
accepted for a bilateral shoulder condition. On July 22, 2013 Dr. Daniel D. Zimmerman, a
Board-certified internist, reviewed the medical records and noted that from March 3, 2010 to
August 8, 2012 there was no evidence that appellant complained of shoulder pain. The
August 8, 2012 report indicated that appellant’s right shoulder was beginning to hurt but it did
not address whether the condition was work related. Dr. Zimmerman noted that there was no
medical rationale by any examining physician addressing how appellant’s right or left shoulder

3

diagnoses were consequential to the accepted injury. He recommended that OWCP not accept
the bilateral shoulder conditions.
In a July 31, 2013 report, Dr. Holder stated that appellant’s right shoulder pain had
returned. Upon examination, he observed intact motors and circulation with normal pulses and
no edema. Sensation was also normal. Dr. Holder reported that impingement was positive
bilaterally and noted that the right was less positive than the previous examination. He
diagnosed cubital tunnel syndrome, ulnar nerve compression at elbow, carpal tunnel syndrome,
right elbow lateral epicondylitis, left elbow medial epicondylitis, shoulder pain, rotator cuff
syndrome and impingement syndrome. Dr. Holder concluded that no significant changes
justified surgical intervention and recommended that appellant continue work with
modifications.
In a decision dated August 29, 2013, OWCP denied appellant’s claim for bilateral
shoulder conditions finding the medical evidence insufficient to establish causal relationship to
the August 1, 2003 work-related injury.
In a letter dated September 27, 2013, appellant requested reconsideration of the
August 29, 2013 decision. He submitted the September 20, 2013 report by Dr. Wesley Cox, a
Board-certified orthopedic surgeon, who treated him for previously accepted conditions.
Dr. Cox stated that he treated appellant for several years for bilateral elbow tendinitis and
bilateral shoulder impingement and tendinitis. He reported that with appropriate exercise, antiinflammatory medications and occasional injections, appellant was able to continue to work.
Dr. Cox opined that due to the repetitive nature of appellant’s work and the significant elbow
tendinitis for which he was treated, there was evidence of overuse which led to his bilateral
shoulder tendinitis.
By decision dated October 17, 2013, OWCP denied modification of the August 29, 2013
denial decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.7
In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
5

5 U.S.C. §§ 8101-8193.

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.8
The Board has held that if a member weakened by an employment injury contributes to a
later injury, the subsequent injury will be compensable as a consequential injury, if the further
medical complication flows from the compensable injury, so long as it is clear that the real
operative factor is the progression of the compensable injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.11
ANALYSIS
OWCP accepted that appellant sustained work-related bilateral carpal tunnel syndrome,
bilateral/lateral epicondylitis and permanent aggravation of osteoarthritis of the left elbow as a
result of his employment. In a letter dated April 16, 2013, appellant requested that it accept
bilateral shoulder conditions. He stated that he used his shoulders more at work to relieve the
pain in his elbow and hands. By decisions dated August 29 and October 17, 2013, OWCP
denied appellant’s claim. The Board finds that appellant did not meet his burden of proof to
establish that he sustained bilateral shoulder conditions causally related to his federal
employment.
Appellant submitted reports dated August 18, 2012 to July 31, 2013 from Dr. Holder,
who addressed appellant’s accepted conditions and noted pain to the right upper arm and
shoulder. Dr. Holder noted that appellant’s recent right shoulder pain was likely due to
adjustments he made to accommodate his right elbow pain. On December 5, 2012 he noted
appellant’s findings on examination. Dr. Holder diagnosed shoulder pain and rotator cuff
syndrome. On January 23, 2013 he stated that appellant’s shoulder was much better following a
steroid injection. Examination revealed full range of motion and negative impingement signs.
On July 31, 2013 Dr. Holder reported that appellant’s right shoulder pain had returned. There
were positive impingement signs bilaterally. Sensation and circulation were normal. Dr. Holder
diagnosed shoulder pain, rotator cuff syndrome and impingement syndrome.
Although Dr. Holder provided findings on examination and diagnosed rotator cuff and
impingement syndrome, he did not provide sufficient medical rational explaining how
appellant’s shoulder conditions were caused or contributed to by his work or the accepted upper
8

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

9

S.M., 58 ECAB 166 (2006); Raymond A. Nester, 50 ECAB 173, 175 (1998).

10

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

extremity conditions to the elbows or hands. He noted an increase in pain, a symptom, but he
did not provide any opinion as to the cause of appellant’s bilateral shoulder conditions.
Dr. Holder did not provide any medical rationale to explain how appellant’s accepted elbow and
wrist conditions or modified-duty work caused the rotator cuff syndrome or impingement
syndrome.
Dr. Desai’s May 14, 2013 report also provided examination findings and medical
diagnoses but offered no opinion or explanation as to the cause of appellant’s bilateral shoulder
conditions. He offered an explanation as to how appellant’s bilateral shoulder conditions were
causally related to his accepted conditions. The medical reports, therefore, are insufficient to
establish appellant’s claim that his bilateral shoulder conditions were consequential to his
accepted injury.
Appellant also submitted a September 20, 2013 report by Dr. Cox who noted that he
treated appellant for bilateral elbow tendinitis and bilateral shoulder impingement and tendinitis.
Dr. Cox opined that due to the repetitive nature of appellant’s work and the significant elbow
conditions there was clear evidence of overuse and adjusted use which had led to his bilateral
shoulder conditions. The Board notes that, although he related appellant’s bilateral shoulder
conditions to the repetitive nature of appellant’s work, he failed to an appropriate history of
injury with a description of his duties as a letter carrier. The Board has found that rationalized
medical opinion evidence must relate specific employment factors identified by the claimant to
the diagnosed condition.12 Dr. Cox did not provide any explanation, based on his examination,
as to how appellant’s duties as a letter carrier caused or contributed to his bilateral shoulder
conditions.13 His opinion, therefore, is also insufficient to establish appellant’s claim.
The Board notes that Dr. Zimmerman reviewed appellant’s medical records and found no
medical rationale by a physician to support that appellant’s shoulder conditions were due to the
accepted injuries or duties at work. Dr. Zimmerman recommended that OWCP not accept the
bilateral shoulder condition because there was no explanation of how appellant’s shoulder
conditions were related to the accepted August 1, 2003 employment injury.
On appeal, appellant alleged that Dr. Cox’s report was sufficient to establish causal
relationship. The Board finds that Dr. Cox’s opinion is of limited probative value. Dr. Cox
failed to address how appellant’s bilateral shoulder conditions resulted from factors of his
employment. The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.14 Because appellant failed to provide such
probative medical opinion, the Board finds that OWCP properly denied his request to expand his
claim.

12

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

13

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006) (medical evidence that
states a conclusion but does not offer any rationalized medical explanation regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).
14

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
bilateral shoulder conditions were causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the October 17 and August 29, 2013 merit
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

